The plaintiff, through a broker, sold to the defendants three parcels of Smyrna canary seed, which the defendant agreed to buy, but on its arrival refused to receive. The broker's sale note of the first parcel, with its indorsements, is as follows: "New York, March 14 — 87. Sold for a/c Messrs. Iasigi  Co., of Boston, to Messrs. C. Rosenstein  Co., five hundred bags good merchantable quality Smyrna canary seed, March steamer shipment from Turkey, at two and three-quarter (2¾) cents per lb. gross weight for net, less 1 per cent for cash, in 10 days from date of delivery on dock in New York. No tare — no charge for bags. Goods to be taken from dock on arrival of steamer, when ready for delivery. Damaged bags, if any, to be taken at fair allowance. Name of steamer to be given soon as known. George M. Black, broker, 60 New st. Indorsed: Accepted, New York, March 16th, 1887. C. Rosenstein  Co. Second indorsement: Name of steamer reported, Aleppo. No arrival, no sale. New York, April 22, 87. George M. Black, broker."
The note for the second parcel was in the same form, and that for the third differed only in the fact that the name of the steamer, as the Aleppo from Rodosto, was mentioned in the body of the note. The seed was all shipped in March, on board the steamer Aleppo, sailing from Rodosto, in Turkey, but was transshipped at Liverpool from that vessel to the Aurania, which brought it to New York, where it was tendered to the buyer. There is no question of its identity. It was the same merchantable Smyrna canary seed which had been shipped in March by the steamer Aleppo from Turkey. There is no dispute as to quality or quantity, and the exact identity is explicitly admitted. It was refused simply and only because it was not brought by the Aleppo to New York direct, but was transferred at Liverpool to the Aurania. It is not now contended that the market or the customer could *Page 417 
appreciate a practical difference, or that there is any meritorious ground for the objection; but it is broadly asserted that the buyer has the right to make his own contract on his own terms, and that these, however unimportant, cannot be disregarded by the courts.
But the plaintiffs offered to show by the broker who negotiated the sale that there was not at the time, and never had been, freight steamers sailing direct from Turkey to New York, but that the invariable custom and usage was to carry the goods to Liverpool and there transfer them to a steamer for New York; and that such custom and usage was well known to all persons engaged in the trade. This evidence was rejected and a verdict rendered for the defendants, which the General Term has affirmed.
That affirmance is put upon the ground that the terms of the contract provide for a shipment on a named steamer from Turkey direct to New York; that an arrival of the goods at the latter port by the Aleppo is essential matter of description and a condition precedent to the buyer's obligation to accept; and that the usage or custom sought to be proved would contradict the terms of the contract and for that reason is inadmissible. There is no doubt of the general rule, and it may be conceded for the present to cover matters of description which are seemingly unimportant, but the question here is as to the application of the rule to the facts.
The broker's notes do not, in explicit terms, require a shipment direct and in the same steamer from Turkey to New York. Such a construction is matter of inference from words which do not necessarily and inevitably involve that inference. The steamer of shipment must be the Aleppo from Turkey. The steamer of arrival is not identified. It may or may not be the one first mentioned, or another and different one. If it must mean the Aleppo, and can mean no other, the General Term were right; but if it may mean the steamer of arrival, even though not the Aleppo, then there is an ambiguity, a doubt about the real contract intention, which may be solved by proof of custom and usage. I think that is the truth. *Page 418 
Observe the language of primary description; that intended to identify the goods and prescribing the date and character of the shipment. There are two elements provided: First, the property bought is to be "good merchantable Smyrna canary seed," and second, "March steamer shipment from Turkey." That ends the description of what was agreed to be bought, for the note goes at once to the question of price and other details of the contract. Plainly, for some reason, the parties contended themselves with saying simply "shipment from Turkey," and omitted to add to New York, or other words indicating a direct or unbroken voyage, and this omission occurs in the formal description of the goods, and where it was not to be expected if a direct voyage was meant. The note then passes to other details. One is "goods to be taken from dock on arrival of steamer when ready for delivery." This sentence, most certainly, was no part of the description of the goods bought, and was not intended to qualify or affect that description. It merely made a delivery on the dock, from the steamer having the goods, a sufficient delivery. It does not say what steamer, or dictate that it must be the Aleppo. The final provision, "Name of steamer to be given soon as known," undoubtedly refers back to steamer of shipment. But it is said that in all the terms of the broker's note but one steamer is referred to. That, however, is the precise question. Was only one referred to? The language admits of the possibility that two were referred to; the steamer of shipment and the steamer of arrival; and it is in view of that possible doubt as to the real purpose and intention of the parties that the evidence of usage and custom was offered. The moment it is shown that there was no steamer sailing direct from Turkey to New York, that all importations from that country by steam came first to Liverpool and were there transshipped, and that the goods bought, if transported by steam, must come and could come in no other way, and that both parties and their broker knew the fact, all doubt and ambiguity disappears. We see at once that the provision for delivery, which says simply "steamer," does not and cannot *Page 419 
mean the Aleppo, was not so intended or understood, but refers to the steamer of arrival after the necessary and contemplated transshipment at Liverpool. The proof does not contradict the note: it simply explains it, and enables us to choose between two possible constructions, either of which the instrument will bear.
We think the evidence should have been admitted, and that for the error in excluding it the judgment should be reversed and a new trial granted, costs to abide the event.
All concur.
Judgment reversed.